PER CURIAM.
¶ 1. The court is equally divided on whether to affirm or reverse the decision of the circuit court for Milwaukee County. Chief Justice Patience Drake Roggensack, Justice Shirley S. Abrahamson, and Justice Ann Walsh Bradley would affirm. Justice David T. Prosser, Justice Annette Kingsland Ziegler, and Justice Michael J. Gableman would reverse. Justice Rebecca G. Bradley did not participate.
*542¶ 2. This court accepted jurisdiction over this appeal upon certification by the court of appeals. Wis. Stat. § 809.61 (2013 — 14) ("The supreme court may take jurisdiction of an appeal or other proceeding in the court of appeals upon certification by the court of appeals or upon the supreme court's own motion."). We have often stated that when a tie vote occurs in this court on a bypass or certification, "justice is better served in such an instance by remanding to the court of appeals for their consideration." New Richmond News v. City of New Richmond, 2015 WI 106, ¶ 2, 365 Wis. 2d 610, 875 N.W.2d 107 (per curiam) (quoting State v. Richard Knutson, Inc., 191 Wis. 2d 395, 396-97, 528 N.W.2d 430 (1995) (per curiam) (remanding to court of appeals on a tie vote on certification)).
¶ 3. Accordingly, we vacate our order granting certification and remand to the court of appeals.
By the Court. — The order granting certification is vacated and the cause is remanded to the court of appeals.
¶ 4. REBECCA G. BRADLEY, J., did not participate.